J-A03003-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

THOMAS WILLIAMS,                            :   IN THE SUPERIOR COURT OF
ADMINISTRATOR OF THE ESTATE OF              :        PENNSYLVANIA
GARDENIA WILLIAMS, DECEASED                 :
                                            :
                     Appellant              :
                                            :
               v.                           :
                                            :
PENN CENTER FOR REHABILITATION              :
AND CARE; HOSPITAL OF THE                   :
UNIVERSITY OF PENNSYLVANIA;                 :
TRUSTEES OF THE UNIVERSITY OF               :
PENNSYLVANIA; MANORCARE OF                  :
YEADON, LLC AND MANOR CARE                  :
INC. D/B/A MANOR CARE HEALTH                :
SERVICES                                    :
                                            :
                     Appellees              :         No. 2259 EDA 2017

                   Appeal from the Order Entered June 23, 2017
               In the Court of Common Pleas of Philadelphia County
                 Civil Division at No(s): May Term, 2011 No. 3790


BEFORE:    GANTMAN, P.J., McLAUGHLIN, J., and PLATT*, J.

MEMORANDUM BY GANTMAN, P.J.:                               FILED JUNE 20, 2018

      Appellant, Thomas Williams, Administrator of the Estate of Gardenia

Williams, deceased, appeals from the order entered in the Philadelphia

County Court of Common Pleas, which awarded record costs under 42

Pa.C.S.A. § 1726, in favor of Appellee, Penn Center for Rehabilitation and

Care in the amount of $794.02; and in favor of Appellee, Hospital of the

University of Pennsylvania; Trustees of the University of Pennsylvania, in the

amount    of    $563.30,   following   disposition   of   the   underlying   medical

malpractice case. We affirm.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A03003-18


      The trial court opinion correctly set forth the relevant facts and

procedural history of this case. Therefore, we have no need to restate them.

We add that the court ordered Appellant, on July 6, 2017, to file a concise

statement of errors complained of on appeal, per Pa.R.A.P. 1925(b).

Appellant timely complied on July 26, 2017.

      Appellant raises the following issue:

         WHETHER THE TRIAL COURT              ERRED   IN   GRANTING
         APPELLEES’ BILLS OF COST?

(Appellant’s Brief at 3).

      Following a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Daniel J.

Anders, we conclude Appellant’s issue merits no relief.        The trial court

opinion comprehensively discusses and properly disposes of the question

presented. (See Trial Court Opinion, dated September 25, 2017, at 1-7)

(finding: recovery of record costs is established exception to American Rule;

Deputy Director of OJR adjudicated $794.02 of record costs and $0.00 of

non-record costs to Appellee Penn Center for Rehabilitation and Care, and

$563.30 of record costs and $0.00 of non-record costs to Appellee Hospital

of University of Pennsylvania; trial court had no discretion to deny record

costs; when court denied Appellant’s motions to strike Appellees’ bills of

costs, court merely enforced generally established exception to American

Rule; this case did not involve any exemption to award of standard taxable

costs under 42 Pa.C.S.A. § 1726; case was private, medical professional

                                     -2-
J-A03003-18


liability action, in which law is generally certain; bills of costs did not impose

on Appellant “actual costs or a multiple thereof as a penalty”; Deputy

Director of OJR found in favor of Appellees and awarded only those costs

reflected in record; Appellees submitted appropriate verifications with their

respective bills of costs; regarding hardship, Appellant failed to submit

anything to court to support his claim that limited awards of costs would

impose substantial hardship or injustice). Accordingly, we affirm based on

the trial court’s opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/20/18




                                      -3-